Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
 
Status of Claims
Claims 1-15, 17, and 19 are currently pending.  Claims 6, 10-14, 17 and 19 stand withdrawn.
Priority
Instant application 16516592, filed 7/19/2019 claims priority as follows:

    PNG
    media_image1.png
    42
    286
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from the IDS received 6/5/2020 have been considered unless marked with a strikethrough.
Response to Applicant Amendment and Argument
In view of Applicant amendment to a specific nanocluster dimension of from 0.5 to 100 nm, the rejection of record is withdrawn.
However, the primary reference is combined with a new reference in a 103 rejection (see 

Claims Rejection 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20100152041 in view of the article to Reid et al. (“the Reid article”, Ceramics International, 34(6), 2008, 1551-1556).
The ‘041 publication teaches example 2:

    PNG
    media_image2.png
    196
    263
    media_image2.png
    Greyscale
.
In paragraph [0027], 1 gram of alumina whiskers is mixed with Ni-DMG.  This mixture was packed together with four alumina balls in a balling mill container and was milled at a rotational speed of 350 rpm for 30 minutes.
The instant claims require a composite comprising supported nanoclusters, one or more metal ion-containing compounds having a glyoxime, wherein nanoclusters are space across one or more surfaces of a support and wherein the nanoclusters have a dimension of from 0.5 to 100 nm.  In this case, the support is milled alumina and the nanocluster is the alumina support surrounded by the Ni-DMG compound.  
The ‘041 publication fails to teach an explicit particle size that overlaps with instant claim 1.
However, the Reid article teaches in table 2 that milling alumina with alumina oxide balls for a time period of 4 hours leads to crystallite sizes of 31.2 nm.  The ‘041 publication teaches milling for 30 minutes.
In this case it would have been prima facie obvious to arrive at the instantly claimed particle sizes because the ‘041 publication teaches milling of alumina particles and further the ‘041 publication teaches that better surface areas are desirable in order to increase hydrogen storage [0032]-[0033].  Thus, one skilled in the art would be motivated to increase surface area 
With respect to claims 2-5, the structural limitations are met by the complex.  With respect to claim 7, a heating step is performed after milling [0028].
The ‘041 publication teaches utility as a reduction catalyst at [0040] and [0046] for example.  Further, one would expect a catalyst having overlapping components to be capable of  the intended uses of claims 8-9.
Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622